Citation Nr: 1220776	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for right leg tension, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for neck tension, to include as secondary to a lumbar spine disability.

4.  Entitlement to an initial compensable rating for residuals of a fracture of the right 5th metacarpal.

5.  Entitlement to an initial compensable rating for a residual surgical scar from the removal of corns on the right foot.

6.  Entitlement to an initial compensable rating for a residual surgical scar from the removal of corns on the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1986.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not been causally or etiologically related to service.

2.  The Veteran's right leg tension was not incurred in or aggravated by active military service, and has not been causally or etiologically related to service or to any service-connected disability.

3.  The Veteran's neck tension  has not been causally or etiologically related to service or to any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

4.  The Veteran's residuals of a fracture of the right little finger are characterized by pain; there is no evidence of arthritis, ankylosis, additional functional loss during flare-ups, or a condition analogous to amputation.

5.  Since February 13, 2008, the Veteran's left foot scar has been shown to be painful on examination.

6.  Prior to February 13, 2008, the Veteran's left foot scar was shown to be stable, superficial, not painful or tender on examination, covering an area of less than 144 square inches, and was not shown to cause any functional limitation of its affected body part.

7.  Throughout the appeal period, the Veteran's right foot scar has been shown to be stable, superficial, not painful or tender on examination, covering an area of less than 144 square inches, and not shown to cause any functional limitation of its affected body part.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2011).	

2. The criteria for service connection for right leg tension have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2011).	


3.  The criteria for service connection for neck tension have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).	

4.  The criteria for a compensable disability rating for residuals of a fracture of the right 5th metacarpal have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5015- 5230 (2011).

5.  Since February 13, 2008, the criteria for a 10 percent disability rating, but no higher, for the Veteran's residual surgical scar from the removal of corns on the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (October 22, 2008).

6.  Prior to February 13, 2008, the criteria for an initial compensable rating for a residual surgical scar from the removal of corns on the left foot were not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (October 22, 2008).

7.  The criteria for an initial compensable rating for a residual surgical scar from the removal of corns on the right foot have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (October 22, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2007 and January 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained, and he has been afforded VA examinations in connection with the claims.  The Board notes the May 2012 arguments of the Veteran's representative that the February 2008 VA examination conducted in this case was inadequate because it was performed by a nurse practitioner.  The mere fact that a nurse practitioner performed the examination does not render it inadequate, however.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).  Cf. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.")  The Board finds no inadequacies or insufficiencies with the February 2008 report, and finds no merit to this argument.  The claims file was reviewed, and an examination of the Veteran was conducted.  The examiner thoroughly assessed the manifestations and history of the Veteran's disabilities, and the report provides the medical information needed to address the criteria relevant to the Veteran's claims.  All necessary diagnostic testing was conducted, and all subjective and objective symptomatology was described.  The findings were factually accurate and fully articulated, and valid medical analyses were applied in assessing the Veteran's disabilities.  Further examination is not warranted.
The Veteran has also been afforded the opportunity for a personal hearing.  In October 2008 correspondence, he indicated that he would like a local hearing with a Decision Review Officer.  He subsequently submitted a statement in March 2009 wherein he withdrew his hearing request.  As such, there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).  
The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


Service Connection Claims

The Veteran in this case seeks service connection for a lumbar spine disability, right leg tension, and neck tension.  He contends that he suffered a damaged sciatic nerve in service, and that this is related to his current disability.  He contends that his right leg tension and neck tension are secondary to the lumbar spine disability.
	
To establish service connection the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the first element of service connection for each claim has been met.  On VA examination in July 2007, the Veteran was diagnosed with a minimal mobility impairment of the lumbar spine, and radiculopathy in the right leg.  Accompanying x-rays revealed a normal lumbar spine study.  On VA examination February 2008, the Veteran was diagnosed with a cervical strain.  Accompanying x-rays showed mild C5-C6 degenerative disc disease with formaminal narrowing.  

Regarding the second element of a service connection claim, that of an in-service incurrence of a disability, the Veteran's service treatment records are replete with documentation of lumbar spine problems, including a lumbar muscle strain.  These complaints are documented in records of April, June, and July 1982, February, April, June, July, August, September, and November 1983, and February 1985.

Similarly, in June and July 1982 records, the Veteran complained of neck pain and was diagnosed with a  chronic strain.  For these reasons, the Board accepts the in-service incurrence of lumbar spine and neck injuries.  While the Veteran's service treatment records reflect consistent complaints of low back pain in the right side, they are devoid of specific mention of the right leg.  As such, the Board does not find that a right leg disability was incurred in service. 

Despite this, there is no medical evidence of record linking the Veteran's current lumbar spine disability, right leg tension, or neck tension to service.  With regard to the low back and right leg claims, on VA examination in July 2007, the examiner opined, "it is less than 50% likely that his current symptoms [mild mobility impairment of the lumbar spine with accompanying radicular symptoms into the right leg] are in any way related to the low back symptoms experienced in military service."  The examiner founded this opinion on a review of the claims file, including service treatment records.  The examiner explained that this determination was reached based on the minimal symptoms documented in the service treatment records, the absence of a low back or right leg problem on the separation examination, and the apparent lack of chronicity of the condition until 1998.  With regard to the neck claim, on examination in February 2008, the examiner opined that the Veteran's neck disability is less likely than not related to service.  The examiner reviewed the claims file, and explained that this conclusion was reached based on a normal discharge examination in 1986, over 20 years ago.  The medical record is completely devoid of any nexus evidence to the contrary for any of the claims.  

The Board notes that the Veteran has contended on his own behalf that his current disorders are related to his military service, or to his low back disability.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his lumbar spine, right leg, and neck disabilities.  

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds the Veteran is competent to report this symptomatology.  That said, supportive medical evidence is required because the Veteran is not competent to relate his continuity of lumbar spine, right leg, or neck symptomatology to his current diagnoses, or otherwise relate his current lumbar spine, right leg, or neck disorders to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  A lumbar mobility impairment, radiculopathy in the right leg, and a cervical strain with arthritis, are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Moreover, the earliest post-service documentation of a lumbar spine or neck disability is from May 1998, and the first documentation of a right leg problem is from April 1992.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.)

Additionally, in the May 1998 private treatment record, the Veteran indicated that his back and neck pain had been going on for only 3 years, since an injury in 1995.  Further when seen for leg complaints in 1992 he reported no history of back pain.  This runs counter to contentions of pain since service.  For all of these reasons, the Board finds that continuity of symptomatology regarding the Veteran's lumbar spine, right leg, and neck disorders has not been established.

In this vein, the Board notes that if the evidence shows that certain diseases, chronic in nature, became manifest to a degree of 10 percent or more within one year from separation from active service, even without evidence of the disease during service, such diseases may be presumed to have been incurred in service,. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a), and the record shows a current diagnosis of arthritis of the neck.  However, as there is no medical evidence documenting this disorder from within one year of the Veteran's discharge from active duty in January 1986, the Board finds that presumptive service connection is not warranted on this basis. 

Finally, to the extent the Veteran alleges his right leg tension and neck tension is due to his lumbar spine disability, secondary service connection cannot be justified since the Veteran is not service-connected for his lumbar spine disability.  The Veteran has not alleged a secondary relationship to any actual service-connected disability, nor is there any evidence of record to support such a relationship.  

In sum, there is competent evidence that the Veteran has current lumbar spine, right leg, and neck disorders; however, without competent and credible evidence linking these disorders to service or to any service-connected disability, the benefits sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that the Veteran has expressed his timely disagreement with the July 2007 decision which granted him service connection for his disability of the right 5th metacarpal, and his bilateral foot disabilities.  As the Veteran has appealed the initial evaluations assigned, the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
      
      A.  Right 5th Metacarpal
Historically, during service in 1982, the Veteran fractured his 5th metacarpal of his right hand (i.e., his little finger).  As noted, he was service-connected for the residuals of the fracture to the right 5th metacarpal in the July 2007 rating decision on appeal.  He was assigned a 0 percent evaluation, effective March 26, 2007, the date of claim.  This rating has remained in effect since its initial assignment.  Records show that the Veteran is right-handed, thus confirming that his service-connected right little finger is on the major, i.e., dominant hand.  See 38 C.F.R. § 4.69.  He has been assigned a noncompensable evaluation for his right finger disability pursuant to diagnostic code 5015-5230.  

DC 5015, in turn, rates under DC 5003, the code for degenerative arthritis.  Initially, the Board notes that DC 5003 provides ratings based on x-ray evidence of degenerative arthritis.  In this case, x-rays obtained in February 2008 and July 2007 do not reveal the presence of arthritis or any degenerative changes, and there is no evidence to the contrary.  However, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  The diagnostic code that has been applied in this regard is DC 5230, limitation of motion of the ring or little finger. 

Under Diagnostic Code 5230, a noncompensable disability rating is warranted for any limitation of motion of the little finger.  Accordingly, because the Veteran is already in receipt of the maximum rating under the diagnostic criteria, Diagnostic Code 5230 cannot serve as a basis for an increased rating in this case.

As such, the Board must also consider the Veteran's disability under other diagnostic codes that are potentially applicable.  Diagnostic Code 5227 contemplates ankylosis of the ring or little finger.  Under Diagnostic Code 5227, a noncompensable disability rating is warranted for unfavorable or favorable ankylosis of the little finger.  The Rating Schedule also indicates that where the little finger is ankylosed, VA may consider whether the disability is analogous to amputation, or whether the disability results in the limitation of motion of other digits, or otherwise interferes with the overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).  In this regard, amputation of the little finger warrants a 10 percent disability rating without metacarpal resection at the proximal interphalangeal joint, or proximal thereto.  A 20 percent disability rating is warranted for amputation of the little finger with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2011).

On VA examination in July 2007, the Veteran complained of soreness with lengthy handwriting.  Tylenol relieved his symptoms.  On examination, the Veteran demonstrated a full range of motion of all fingers with complete extension and the ability to touch the palmar crease with all of his fingertips.  He could make a full fist.  Grip strength was normal.  Dexterity was normal.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays revealed an unremarkable right hand series.  The Veteran was diagnosed with an old right hand fifth finger fracture with currently normal examination.

On VA examination in February 2008, the Veteran reported pain with writing and difficulty with grip strength.  He stated he could not write more than a page.  The pain occurred every week and lasted up to all day.  He reported no swelling of the hand or finger, and that he did not use a splint or brace.  He indicated that Tylenol helped his symptoms and that the pain was the same each time.  He had no work days missed due to hand pain.  On examination, he had no pain to palpation of the right 5th metacarpophalangeal joint, the right fifth distal interphalangeal joint, or the proximal interphalangeal joint.  Pain to palpation was in the mid-hand on the lateral aspect.  There was no edema.  Finger strength in the fifth finger was normal.  The Veteran could bring all of his fingers to the transverse crease.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays revealed no evidence of acute bony injury or significant arthritic changes.  The Veteran was diagnosed with a fracture of the right hand with residual pain to palpation on the right lateral mid-hand.

Based on the above, the evidence of record shows that ankylosis of the right little finger has not been diagnosed.  However, even if there were a diagnosis of ankylosis of the right little finger, the highest maximum disability rating under the code pertaining to ankylosis is zero percent.  Thus, the rating criteria pertaining to ankylosis cannot serve as a basis for an increased rating in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  The Board similarly concludes that an increased rating is not warranted under Diagnostic Code 5156 because the evidence does not show that the Veteran's residuals of a fracture of the right little finger are analogous to amputation.  Although the Veteran reported pain and difficulty writing, he maintains full strength and full mobility of the finger.  Therefore, a condition analogous to amputation is not shown, and an increased rating is not warranted under the diagnostic criteria for amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5156.

The Board additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination. According to the medical findings, however, there is no additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  The Veteran's disability most nearly approximates a disability mild in nature.  Moreover, when a disability is assigned the maximum rating for loss of range of motion under the applicable diagnostic code (in this case 0 percent), application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board therefore concludes that additional compensation under these provisions would be inappropriate.  Even accepting that he may have some residual pain from the in-service injury, the rating schedule does not require a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Finally, other diagnostic codes for finger disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219 (unfavorable ankylosis of multiple digits), Diagnostic Codes 5220 to 5222 (favorable ankylosis of three or more digits), Diagnostic Codes 5224 to 5227 (ankylosis of individual digits), and finally, Diagnostic Codes 5228 to 5229 (limitation of motion of individual digits).  The evidence of record simply does not demonstrate ankylosis or that any of the other three digits of his right hand have been impacted by his service-connected condition at this time.  Therefore, these Diagnostic Codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In sum, the weight of the credible evidence demonstrates that the Veteran's residuals of a fracture of the right little finger do not warrant a compensable disability rating under any of the applicable diagnostic criteria for any portion of the appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Feet
Historically, during service in 1985, the Veteran had corns removed from both 5th toes of his feet.  As noted, he was service-connected for the surgical scars resulting from this procedure in the July 2007 rating decision on appeal.  He was assigned a noncompensable evaluation for each foot, effective March 26, 2007, the date of claim.  This rating has remained in effect since its initial assignment.  

At the outset, the Board notes that during the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008, or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can request a review under the new criteria, the Veteran has not requested such a review in this case, and his application for benefits was received before October 23, 2008.  Therefore, the amended regulations are not for application in this appeal. 

The Veteran's bilateral foot scars are rated as noncompensably disabling under Diagnostic Code 7805, which contemplates other scars that are rated on limitation of function of affected part.  

On VA examination in July 2007, the Veteran complained of intermittent pain with prolonged walking and standing, which did not limit his ability to walk or his activities of daily living or occupation.  Tylenol or Advil were noted to help the pain.  Good shoes also helped the pain.  On examination, there were minimal lateral scars on both toes, each measuring less than half an inch, of normal color, flat, and nontender.  Both toes moved normally.  There was no callus, no abnormal wear on the bottom of the Veteran's shoes, and no tenderness.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance on repetitive use.  X-rays showed no acute findings.  The Veteran was diagnosed with old fractures of the bilateral fifth toes with a currently normal examination.

On VA examination in February 2008, the Veteran reported chronic pain of the bilateral feet.  Over-the-counter inserts provided no relief, but Tylenol eased the pain.  He did not use a cane or crutch.  He reported that daily activities were limited by an inability to stand or walk for more than 30 minutes.  On examination, he showed no limp.  The bilateral feet had palpable pulses.  There was no edema.  There was no pain on manipulation of  the calluses.  Both scars were 1 centimeter in diameter over the location of where the corns were.  The left corn was regrowing, and was elevated by 2 millimeters.  It was noted to be slightly tender.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance on repetitive use.

Again, the medical evidence in this case is minimal.  The few VA and private treatment records on file do not contain information sufficient for rating the Veteran's disability.

With regard to the Veteran's left foot scar, the Board finds that a rating of 10 percent under DC 7804 is warranted from February 13, 2008, the date of the VA examination showing objective evidence of pain on examination.  A rating in excess of this, however, is not warranted under any other diagnostic code.  DC 7800 is inapplicable as it pertains to disfigurement of the head, face, or neck.  DC 7801 is inapplicable as the scar is not shown to cause limited motion and is not deep.  A rating of 10 percent is the maximum rating available under DC 7802 and DC 7803. As limitation of motion has not been demonstrated, a higher rating is also not warranted under DC 7805.  The Board has additionally considered the applicability of DC 5284 for "other" foot injuries.  Under this code, a rating of 20 percent is available with evidence of a "moderately severe" foot injury.  However, as the February 2008 examiner found that no assistive devices were needed, there was no limp, and there was only "slight" tenderness, the Board cannot find that this approximates a moderately severe foot injury.  

Prior to February 13, 2008, a compensable rating was not warranted for the scar on the left foot, and at no time has a compensable rating been warranted for the scar on the right foot.  As above, DC 7800 is inapplicable as it pertains to disfigurement of the head, face, or neck.  DC 7801 is inapplicable as the scars have not been shown to cause limited motion and are not deep.  DC 7802 is inapplicable as the scars have not been shown to comprise an area of 144 square inches or greater.  DC 7803 is inapplicable as the scars have not been shown to be unstable.  DC 7804 is inapplicable as the right scar has never been painful on examination, and the left scar was not painful on examination prior to February 13, 2008.  DC 7805 is not applicable as limitation of motion has not been demonstrated.   Under 5284, a 10 percent rating is warranted with evidence of a "moderate" foot injury.  This has not been shown in the left foot prior to February 13, 2008, and has never been shown in the right foot.  The July 2007 examiner noted that the toes moved normally and there was no abnormal wear on the bottom of the Veteran's shoes.  As for the right foot, the February 2008 VA examiner noted found that no assistive devices were needed, there was no limp, and no tenderness on objective examination.

The Board additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination. The Board has considered the Veteran's complaints, particularly his report to the February 2008 VA examiner that he cannot stand or walk for more than 30 minutes.  According to the objective medical findings, however, there is no additional limitation of motion or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  No assistive devices are required, and the Veteran has no limp.  There is no swelling.  The disabilities respond to over-the-counter pain medication.  For these reasons, the Board cannot find that higher evaluations are warranted based on functional impairment due to pain.

In sum, the weight of the credible evidence demonstrates that the Veteran's left foot scar warrants a rating of 10 percent, but no higher, since February 13, 2008, and a noncompensable rating prior thereto.  The right foot scar does not warrant a compensable disability rating under any of the applicable diagnostic criteria for any portion of the appeal period.  

      C.  Both Claims 
In assessing the severity of the Veteran's service-connected right 5th metacarpal disability, and disabilities of the bilateral feet, the Board has considered the Veteran's assertions regarding his symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those assigned.

The Board also notes that it finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is shown to have been employed during the course of this appeal.  His representative has argued that the foot problems would preclude him from working as a foot model.  It is not shown he ever sought such work, and that does not give rise to an unemployability claim.
 
The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's right 5th metacarpal disabilities, or disabilities of the bilateral feet. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for right leg tension is denied.

Entitlement to service connection for neck tension is denied.

Entitlement to an initial compensable rating for residuals of a fracture of the right 5th metacarpal is denied.

Entitlement to an initial compensable rating for a residual surgical scar from the removal of corns on the right foot is denied.

Since February 13, 2008, entitlement to a disability rating of 10 percent, but no higher, for a residual surgical scar from the removal of corns on the left foot is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

Entitlement to an initial compensable rating prior to February 13, 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


